DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I claim (1-7) in the reply filed on 02/23/2022 is acknowledged.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process of teaching someone to read and pronounce certain vowels and consonant together.  The limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of material that are well-understood, routine, conventional. For example, but for the use of vowel card; claim 1 is directed to a series of steps (aligning/sliding  a card, pronouncing consonant and vowel),  to help someone to read albeit via the use of a physical aid.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
. This judicial exception is not integrated into a practical application.  The limitation of claim 1 does provide additional elements, such as:  having a vowel card, having a teaching aid assembly.  However, the examiner takes the position that the vowel card and the teaching aid assembly is nothing more that elements that is well-understood, routine, conventional activity.  For example, the examiner points at the D’agostino US 3,200,517, Cameron US 3,765,107 as example of the use of the vowel card and the teaching aid assembly in order to assist the learning process.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using something that are well understood, routine and conventional activity amounts to no more than mere instructions to apply the exception. Mere mental steps to apply an exception using material that are well understood, routine and conventional cannot provide an inventive concept. Therefore claim is not patent eligible.
The dependent claim has been analyzed as well and has been determined to not contain additional limitation that alleviates the issue iterated above.  For example:
Claims 2-4 and 6 are directed to the mental process of pronouncing certain consonants and vowel.  The examiner takes the position that the analysis of step 2A and 2B of the independent claim can also be applied in these limitations. 
Claims 5 and 7 are directed to execution of the mental process using a physical aid. The examiner takes the position that the analysis of step 2A and 2B of the independent claim can also be applied in these limitations. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop US 20160063885 and in view of Marshall US 20010003039
Claim 1: The Bishop reference provides a teaching of a method for using a reading teaching aid assembly (see abstract) , the method comprising:
	aligning a vowel of a vowel card with a starting cell of a starting block, the starting cell defining a starting consonant (see paragraph 14 the vowel card FIG 1D item 14 being aligned with starting and ending consonant);
	sliding the vowel card along a vowel track, the starting block and an ending block extending along the vowel track (see paragraph 16);
	aligning the vowel with an ending cell of the ending block, the ending cell defining an ending consonant (see paragraph 13 aligning the vowel item 26 with the ending consonant 34); and
	The Bishop reference is silent on the explicit teaching of pronouncing the starting consonant and the vowel together and pronouncing the ending consonant.  The Marshall reference provides a teaching of pronouncing the starting consonant and the vowel together and pronouncing the ending consonant (see paragraph 65 and 67).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 2:  The Bishop and Marshall reference is silent on the teaching of wherein pronouncing the ending consonant immediately follows pronouncing the starting consonant and the vowel together.
	However, the examiner takes the position that at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the pronunciation rule as claimed by the Applicant because Applicant has not disclosed that the pronunciation rule as claimed by the Applicant provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pronunciation rule as shown in the Bishop and Marshall reference, and the Applicant’s invention, to perform equally well with either pronunciation rule because both method of pronunciation would perform the same function of helping/teaching a user on how read better.  
	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim 2 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bishop and Marshall.
Claim 3:  The Bishop and Marshall reference is silent on the teaching of  extending a pronunciation of the starting consonant.
	However, the examiner takes the position that at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the pronunciation rule as claimed by the Applicant because Applicant has not disclosed that the pronunciation rule as claimed by the Applicant provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pronunciation rule as shown in the Bishop and Marshall reference, and the Applicant’s invention, to perform equally well with either pronunciation rule 
	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bishop and Marshall.
Claim 4:  The Bishop and Marshall reference is silent on the teaching of extending a pronunciation of the ending consonant.
	However, the examiner takes the position that at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the pronunciation rule as claimed by the Applicant because Applicant has not disclosed that the pronunciation rule as claimed by the Applicant provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pronunciation rule as shown in the Bishop and Marshall reference, and the Applicant’s invention, to perform equally well with either pronunciation rule because both method of pronounciation would perform the same function of helping/teaching a user on how read better.  
	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bishop and Marshall.
Claim 5:  The Bishop reference provides a teaching of  wherein the ending cell is a first ending cell, and the method further comprises: aligning a card adjacent to the first ending cell to cover a second ending cell positioned adjacent to the first ending cell (see paragraph 18).  

Claim 6:  	The Bishop and the Marshall reference is silent on the teaching of pronouncing an ending vowel after pronouncing the ending consonant, the ending vowel defined on the card, the ending vowel positioned adjacent to the first ending cell.
	However, the examiner takes the position that at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use the pronunciation rule 
	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Bishop and Marshall.


Conclusion
No prior art rejection is applied on claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715